Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing sheets received on July 18, 2022 are approved and have been entered.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 15 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “further comprising an additional formwork panel” as recited within lines 1-2 of claim 15. Claim 13 never introduces a formwork panel in an appropriate positive manner. As such, the recitation of “an additional formwork panel” in claim 15 is not clear in that it is not understood if the “an additional formwork panel” is actually in addition to a first formwork panel or if the “additional formwork panel” is merely in addition to what is positively recited within claim 13 or if any “additional formwork panel” is merely an element that may be used with the formwork system of claims 13-16.
Claim 15, lines 2-3, “the additional formwork panel element” lacks antecedent basis within the claim. It is therefore, not clear as to what “the additional formwork panel element” refers. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-12 and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter 6,619,620.    Carter discloses a striking tool, comprising:
	a base element 2;
	a striking element 1 comprising one or more connection elements 6 defining one or more recesses, (element 6 possessing a recess as can be seen in Figs. 4 and 5), the connection elements being configured to engage with at least one of a formwork element or a beam, (elements 6 of Carter can and may engage with at least one of any given formwork element or any given beam);
	a plurality of struts 9, wherein the base element, the striking element, and the
plurality of struts define a parallelogram configuration; and
	an actuation mechanism 13 configured to cause relative motion between the base element and the striking element, such that motion of the striking element includes simultaneous motion in horizontal and downward directions, (see Figs. 3 and 1), wherein when activating the actuation mechanism the parallelogram configuration defined by the base element, the striking element, and the plurality of struts is maintained.
2. The base element comprises a mounting portion 6 configured to attach the base element to a mounting surface.
6. Carter comprises a first stopper element and a second stopper element 10 each configured to limit movement of the striking element relative to the base element. 
7. The second stopper element 10 limits the movement beyond a rectangle form of the parallelogram configuration.
8. the second stopper element limits the movement of the struts to a maximum angle of 90 degrees or less in the unactuated state.
9. The first stopper element and the second stopper element 10 are integrally formed with the striking tool.
10. The mounting portion defines a through-hole, (within which 30 lies), configured to receive a screw or bolt for attaching the base element to the mounting surface.
11. The relative motion comprises simultaneous motion in a horizontal direction and a vertical direction.
12. The formwork element comprises a formwork panel, (claims 1 and 12 appear directed to a “striking tool” per se thus, Carter serves to read upon claim 12).
19. The one or more connection elements 6 are at a position below a top surface of the striking element 1.
20. The simultaneous motion in horizontal and downward directions is by virtue of rotational motion of respective struts 9 about their pivot points relative to the base element 2.
21. Wherein the one or more recesses engage with one or more bolt connections to secure engagement with the at least one of the formwork element or the beam, (elements 6 of Carter, therefore the recesses of Carter, can and may engage with at least one or more bolt connections. See for example, 30).
22. The actuation mechanism 13 can be seen as engaged with an interior portion of the striking element 1.

Claim(s) 1, 2, 4, 5, 10-12 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewer, III 6,015,131.    Brewer, III discloses a striking tool, comprising:
	a base element 13/15;
	a striking element 12/14 comprising one or more connection elements 20, 21 defining one or more recesses, (element 20, 21 possessing a recess as can be seen in Fig. 1), the connection elements being configured to engage with at least one of a formwork element or a beam, (elements 20, 21 of Brewer, III can and may engage with at least one of any given formwork element or any given beam);
	a plurality of struts 51-54, wherein the base element, the striking element, and the plurality of struts define a parallelogram configuration; and
	an actuation mechanism 50 configured to cause relative motion between the base element and the striking element, such that motion of the striking element includes simultaneous motion in horizontal and downward directions, (see Figs. 3 and 2), wherein when activating the actuation mechanism the parallelogram configuration defined by the base element, the striking element, and the plurality of struts is maintained.
2. The base element comprises a mounting portion, (bolts going through 38), configured to attach the base element to a mounting surface.
4. The actuation mechanism 50 comprises a threaded spindle configured to cause lateral motion of the striking element relative to the base element.
5. The spindle 50 comprises an attachment point, (hex end of the spindle), configured to receive a screw-wrench or ratchet.
10. The mounting portion defines a through-hole, (within which 30 lies), configured to receive a screw or bolt for attaching the base element to the mounting surface.
11. The relative motion comprises simultaneous motion in a horizontal direction and a vertical direction.
12. The formwork element comprises a formwork panel, (claims 1 and 12 appear directed to a “striking tool” per se thus, Brewer, III serves to read upon claim 12).
19. The one or more connection elements 20, 21 are at a position below a top surface of the striking element 12/14.
20. The simultaneous motion in horizontal and downward directions is by virtue of rotational motion of respective struts 51-54 about their pivot points relative to the base element 13/15.
21. Wherein the one or more recesses engage with one or more bolt connections to secure engagement with the at least one of the formwork element or the beam, (elements 20, 21 of Brewer, III, therefore the recesses of Brewer, III, can and may engage with at least one or more bolt connections. See for example, 6-9).

Allowable Subject Matter
Claims 13, 14, 17 and 18 are allowed.

Response to Arguments
Applicant’s arguments, see pages 7-9 of Applicant’s response, filed July 18, 2022, with respect to the rejection(s) of claim 15 under 35 U.S.C. 112(b) has been noted. The rejection is directed to the recitation of “comprising an additional formwork panel” as well as to “the additional formwork panel element.” The Applicant may wish to amend claim 15 so as to clarify what is meant or what is intended by “comprising an additional formwork panel particularly, when claim 13 does not positively introduce a formwork panel. It appears claim 13 does not recite “formwork panel.” Further, “the formwork panel element” would have to be appropriately introduced within the claim language. 
Applicant’s arguments against the rejection involving Carter and the rejection involving Brewer, III have been noted but are not persuasive. Each of Carter and Brewer, III disclose “one or more connection elements 20, 21 defining one or more recesses” as well as “motion of the striking element includes simultaneous motion in horizontal and downward directions” as has been set forth in the above respective rejections involving Carter and Brewer, III. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                      /MICHAEL SAFAVI/                                                                      Primary Examiner, Art Unit 3631                                                                                                                                  




MS
October 17, 2022